Citation Nr: 1126597	
Decision Date: 07/15/11    Archive Date: 07/21/11

DOCKET NO.  08-06 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCarl, Law Clerk



INTRODUCTION

The Veteran had active service from October 1965 to October 1967.  

This matter come before the Board of Veterans' Appeals (Board) on appeal from a February 2007 RO rating decision that determined that new and material evidence had not been received to reopen a claim for entitlement to service connection for a low back disability.  

The Board notes that a July 2007 RO decision (issued in a statement of the case) reopened and denied the Veteran's claim for entitlement to service connection for a low back disability on a de novo basis.  The Board observes, however, that service connection for a low back disability was previously denied, including in a final January 2003 Board decision.  Therefore, the Board is required to address whether the Veteran has submitted new and material evidence to reopen his claim for entitlement to service connection for a low back disability.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

The present Board decision addresses the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability.  The issue of the merits of the claim for entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A January 2003 Board decision denied service connection for a low back disability, finding essentially that any low back problems in service were acute and transitory, and that any current low back problems were not related to disease or injury in service.  

2.  Evidence submitted since then includes a statement from a private doctor linking a back problem to service.  This evidence is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The January 2003 Board decision that denied entitlement to service connection for a low back disability is final.  38 U.S.C.A. § 7104 (West 2002).

2.  New and material evidence has been received to reopen a claim for service connection for a low back disability.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The notice requirements of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) require VA to notify the Veteran of any evidence that is necessary to substantiate all elements of his claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In light of the favorable determination with respect to whether new and material evidence has been received to reopen a claim for entitlement to service connection for low back disability, and the need to remand for additional information with regard to the merits of the issue, no further discussion of VCAA compliance is needed at this time.  


Analysis

A decision of the Board is final, with the exception that a claim may be reviewed if new and material evidence is submitted.  If the claim is reopened, it will be reviewed based on all the evidence of record.  38 U.S.C.A. § 5108, 7104 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In determining if new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curium).  In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

The RO initially denied service connection for a low back disability in November 1987 on the basis that such a disability was not found at the Veteran's separation exam, and there was no evidence of any continuing low back problems.  

The Board denied service connection for a low back disability in January 2003 on a de novo basis.  The evidence considered at the time of the January 2003 Board decision included the following: the Veteran's service treatment records (which showed that the Veteran had presented for low back treatment in August 1967); post-service private treatment records (which showed a current low back condition); a VA examination report (which indicated the Veteran's current low back disability was less likely than not due to his low back pain experienced in service); and the Veteran's own statements.  

The Board concluded that any low back problems in service were acute and transitory, and that any current low back disability was not related to a disease or injury in service.  The Board primarily based its decision on the probative weight of a November 2002 VA spine examination, in which the examiner stated that the Veteran's current low back disability was less likely than not due to a brief episode of back pain that he sustained during service.  The Board indicated that statements from a private physician were not as probative because they were less definitive in nature, were based on the Veteran's self-reported history, and were not supported by the objective record.  The Board also noted that there was no evidence showing that the private physician reviewed the record.  The Board specifically indicated that there was no evidence of a chronic low back disability during service, and no competent evidence of a chronic low back disability that was related to service. 

The January 2003 Board decision is final.  38 U.S.C.A. § 7104.  

The evidence received since the January 2003 Board decision includes additional private treatment records. 

In a July 2006 private medical report, J. Boone, M.D., included statements from the Veteran concerning his medical history.  Dr. Boone related that the Veteran stated he had an injury in 1965 and had another injury in 1967, and that since 1967, the Veteran had suffered back pain.  The physical examination revealed mild spasm and decreased range of motion.  Dr. Boone diagnosed the Veteran with "spondylosis NOS w/o myelopathy" and a sprain in the lumbar region.  Significantly, Dr. Boone stated that "[t]he question the patient asked me is could his present day pain be caused or aggravated by his service injury and the answer to that is definitely yes."  

In a March 2007 letter, Dr. Boone reported he had written the Veteran a prior letter stating that he believed his current low back disability was service connected, and provided his rationale based on the following four points:  "(1) The patient's history; (2) The patient's medical records.  The patient was seen several times from 1965, twice in 1967, twice in 1987, and 1993 on complaining of his low back; (3) The patient's MRI which does show degenerative changes compatible with old injury; and (4) Physical examination."

In a September 2007 letter, Dr. Boone stated that he had reviewed all of the records the Veteran had provided him.  Dr. Boone also reiterated that it was his opinion that the Veteran's 1967 injury was the cause of his current low back disability.  

The Board observes that at the time of the January 2003 Board decision, there was no probative evidence specifically indicating that the Veteran's current low back disability was due to or aggravated by his period of service.  The Board notes that the July 2006 medical report and March and September 2007 letters written by Dr. Boone specifically indicate that, after at least some review of his medical records, the Veteran's current low back disability is related to service.  This evidence will be considered credible for the purpose of determining whether new and material evidence has been considered. 

The Board finds, therefore, that the June 2006 medical report and the March and September 2007 letters by Dr. Boone are new and material evidence sufficient to reopen the claim.  This evidence is not cumulative or redundant, it relates to an unestablished fact (nexus to service) necessary to substantiate his claim, and raises a reasonable possibility of substantiating the claim.  New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it may not convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The June 2006 medical report and Dr. Boone's March and September 2007 letters were not addressed by the Board in January 2003; such evidence is new and material, and thus the claim for service connection for a low back disability is reopened.  This does not mean that service connection is granted.  Rather, additional development of evidence will be undertaken (see the below remand) before the issue of service connection for a low back disability is addressed on a de novo basis.  Manio v. Derwinski, 1 Vet. App. 140 (1991).



ORDER

New and material evidence having been submitted, the claim for service connection for a low back disability is reopened, and to this extent only, the benefit sought on appeal is granted. 


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that he has a low back condition that is related to his period of service.  He specifically alleges that his current low back condition, which he claims he has suffered from since service, was caused by an August 1967 injury documented in service treatment records showing he was seen for low back pain. 

The Board observes that the Veteran is competent to report an in-service low back injury, low back condition symptoms since service, and current symptoms that form the basis for diagnosis of a disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Veteran's service treatment records show treatment for back pain in August 1967.  An August 1967 treatment note reported that the Veteran had bilateral paravertebral lumbar pain for three days, but that there was no spasm.  The examiner noted some limited motion due to pain.  The examiner also stated that the Veteran reported he had prior back problems before entering service, and that he reported having sprained muscles and receiving heat lamp treatment.  There are no other treatment records during service relating to any low back problems.   

On physical examination, at the time of the September 1967 separation examination, the examiner evaluated the Veteran's spine and other musculoskeletal systems as normal.  

The Veteran filed a claim for entitlement for service connection for residuals of a back injury in August 1987, twenty years after he received treatment for back pain while in service.   

Post-service private treatment records and a VA spine examination show that the Veteran was treated for various low back problems on numerous occasions.  

For example, the Veteran was evaluated for chronic spine pain in February 1993 by O. Licon, M.D.  Dr. Licon noted the Veteran reported low back pain which had become worse in the preceding months.  On physical examination, Dr. Licon found that the Veteran's posture was "somewhat abnormal," and that he had mild tenderness in the lumbosacral area of the spine.  The Veteran was also noted to have mild pain on flexion and rotation.  Dr. Licon reviewed radiographs and stated that they "revealed moderate degenerative changes, with formation of osteophytes at several levels."  

The Veteran was also evaluated for low back pain by J. L. Brandon, M.D., in September 1998.  In a September 1998 orthopedic medical treatment report, Dr. Brandon related the Veteran's claim that he had a 20-year history of back pain tracing to his low back injury in service.  In a subsequent September 1998 treatment entry, Dr. Brandon reviewed the Veteran's MRI, which revealed a mild bulging disc at L4-L5.  Dr. Brandon stated that, based on the Veteran's x-rays and history, it could not be determined whether the current low back condition was due to a normal degenerative process or if it was instead due to trauma.  

In a January 1999 statement, Dr. Brandon reported that the Veteran's history indicated that his osteoarthritis at L3-L4 and his degenerative disc disease at L4-L5 were of a long-standing duration, which the Veteran dated back to an injury occurring in 1967 during his period of service.  The Board observes that there is no indication that Dr. Brandon reviewed the Veteran's claim file.  

In an October 2002 orthopedic physical therapy note, the Veteran was reported to have had sharp pain in his lower back.  The examiner noted that the Veteran had been injured in a motor vehicle accident in September 1999.  The examiner found on physical examination that the Veteran demonstrated decreased range of motion in his lower back.  

From July 2002 to November 2002, the Veteran was seen by J. Neustein, M.D., for a chief complaint of back pain.  In a July 2002 treatment note, the examiner reported that the Veteran presented for a follow-up of his back injury sustained in September 1999.  On examination, Dr. Neustein noted that the Veteran still had tenderness and restricted motion in the lumbar region.  The impression included a lumbar disc injury and lumbosacral sprain.  An October 2002 treatment note reported the same findings.  

In a November 2002 treatment note, Dr. Neustein stated that the Veteran still had tenderness and restricted motion in the lumbar region.  Additionally, Dr. Neustein reviewed the Veteran's recent MRI which revealed a herniated disc at L5-S1 and a bulge at L4-L5.

In a later November 2002 treatment note, Dr. Neustein provided the same findings on physical examination, as well as identical impressions as the prior November 2002 examination.  Dr. Neustein, however, also noted that the Veteran was scheduled to get spinal blocks in December 2002, and that the Veteran would return to his office once he obtained the spinal blocks.  The Board observes there are no medical treatment records reflecting the Veteran obtaining spinal blocks, nor are there any records of additional follow up examinations with Dr. Neustein.  

In a November 2002 VA spine examination, the examiner diagnosed the Veteran with degenerative disc disease and herniation of the L5-S1 intervertebral disc.  On physical exam, the Veteran was found to have tenderness at the lumbosacral junction, and the paravertebral muscles were noted to have generally decreased bulk but without spasm.  Significantly, the examiner opined that the Veteran's low back disability was less likely than not related in any way to the Veteran's low back injury in service.  The examiner noted that the Veteran's entire claim file was reviewed prior to the examination.  

In a June 2006 private medical treatment report, J. Boone, M.D., included statements from the Veteran concerning his medical history.  Dr. Boone related that the Veteran stated he had an injury in 1965, and had another injury in 1967, and that since 1967, the Veteran has had back pain.  The physical examination revealed mild spasm and decreased range of motion.  Dr. Boone diagnosed the Veteran with "spondylosis NOS w/o myelopathy" and a sprain in the lumbar region.  Significantly, Dr. Boone stated that "[t]he question the patient asked me is could his present day pain be caused or aggravated by his service injury and the answer to that is definitely yes."  Dr. Boone stated in a letter dated September 2007 that he had reviewed and initialed all the records the Veteran brought to him (the copies, of which, are included in the Veteran's claim folder).  Dr. Boone also reiterated that it was his opinion that the Veteran's 1967 injury was the cause of his current low back disability.

The Board observes that the examiner at the November 2002 VA spine examination did not have access to the subsequent medical reports and statements from Dr. Boone, which related the Veteran's low back disability to his period of service.  Additionally, the VA examiner did not address whether any pre-service low back disability was aggravated by the Veteran's period of service.  

The Veteran has not been afforded a VA examination with the opportunity to obtain a responsive etiological opinion following a thorough review of the entire claim folder, including the recently added evidence.  Such an examination should be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that Dr. Boone based his opinion, at least in part, on medical records that are not in evidence, including relevant medical records from 1965 and 1987.  The RO should take all necessary efforts to obtain these records from the Veteran and/or Dr. Boone.  Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record. 



Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to identify all medical provides who have treated him for his low back disability since his separation from service.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder, to specifically include relevant low back disability medical records from 1965 and 1987 referred to by Dr. Boone, December 2002 spine block medical records referred to by Dr. Neustein, and any records of treatment by Dr. Neustein after November 2002.  

2.  Schedule the Veteran for a VA examination by a physician to determine the nature and likely etiology of his low back disability.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner should provide a medical opinion, with adequate rationale, as to whether it is as likely as not (50 percent or greater probability) that the Veteran's low back disability is etiologically related to his period of service, to include the low back injury suffered during service.  If the examiner finds that any diagnosed low back disabilities existed prior to the Veteran's period of service, the examiner should comment on whether any such pre-service conditions were permanently worsened by his service.  The examiner must specifically acknowledge and discuss the Veteran's report that his current low back disability first manifested during his period service, as well as the comment on the July 2006 medical report and March and September 2007 letters provided by Dr. Boone.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).

3.  Thereafter, readjudicate the Veteran's claim for entitlement to service connection for a low back disability.  If any benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond before the case is returned to the Board.

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claim.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


